DETAILED ACTION

Claim Status
Claims 1-11 is/are pending.
Claims 1-11 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-8 of U.S. Patent No. 11,097,461 (YASUDA ET AL). 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,097,461 claims a battery packaging material laminate formed from: the recited barrier layer; the recited heat-sealable layer; and the recited polyester film having the specified Ymax/Ymin ratio of 1.4-2.7 calculated from the Y1340/Y1410 ratios measured by the stated methodology; and battery articles packaged using said packaging material laminate.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over #.
 	JP 2015-217654 (IWASAKI-JP ‘654),
 	in view of IMAI ET AL (US 2013/0011663).
	IWASAKI-JP ‘654 discloses a multilayer film for optical and/or display applications, wherein the multilayer film comprises an oriented polyester film, wherein the polyester film has a degree of orientation (i.e., Ymax / Ymin, which is the ratio of the absorption Y1340 / Y1410) of less than 2.0 or less.  The film further comprises additional layers (e.g., hard coat layers, primer layers, adhesive layers, etc.). The polyester film has a thickness of 4-12 microns. (entire document, e.g., paragraph 0001, 0010, 0013, 0015, 0018-0020, 0023, 0069, 0071, etc.)  However, the reference does not specifically discuss barrier layers or heat-sealable layers.
	IMAI ET AL discloses that it is well known in the art to apply functional layers (e.g., barrier layers, adhesive layers, heat-sealable layers, etc.) to polyester films to form laminates useful for optical applications -- e.g., laminates comprising an interior barrier layer, a base material layer on one side of the barrier layer, and a heat-sealable layer on the opposite side of the barrier layer, wherein an additional adhesive layer can be present between the barrier layer and the heat-sealable layer -- in order to produce laminates for displays and/or optical applications with good barrier properties and convenient bondability to other materials. (Figure 5, 6, etc.; paragraph 0003-0004, 0018, 0046, 0053, 0076-0078, 0080, 0105, 0108, etc.)
 	Regarding claims 1, 5-6, 8, 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply known functional layers (e.g., an interior barrier layer, an optional adhesive layer, and a heat-sealable layer, in that order) as suggested by IMAI ET AL to a surface of the polyester film of IWASAKI-JP ‘654 in order to produce multilayer films with good barrier properties, good interlayer adhesion, and useful bonding properties.
 	Further regarding claims 1, 5-7, the recitation “battery packaging material” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Further regarding claim 1, 5-7, a recitation of the intended use of the claimed invention (“battery packaging material”) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 	Further regarding claims 1, 5-7, since IWASAKI-JP ‘654 discloses polyester films with Y1340 / Y1410 ratios of 2.0 or less; the Examiner has reason to believe that polyester films with Y1340 / Y1410 ratios disclosed in IWASAKI-JP ‘654 have Ymax / Ymin ratios which at least partially read on the Ymax / Ymin ratios as recited in claims 1, 5-7, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
 	Regarding claims 2-3, one of ordinary skill in the art would have selected the thickness of a heat-sealable layer applied to the polyester films of IWASAKI-JP ‘654 depending on the specific composition of the heat-sealable layer, the type of substrate (e.g., smooth, rough, composition, etc.) to which the multilayer film of IWASAKI-JP ‘654 will be applied.  Furthermore, it would be obvious to one of ordinary skill in the art to minimize the thickness of the heat-sealable layer in order to reduce material costs and/or weight, and/or to avoid undesirable optical interference.
	 Regarding claim 4, one of ordinary skill in the art would have selected the degree of orientation (as reflected by the birefringence index) of the polyester film of IWASAKI-JP ‘654  in order to obtain the desired combination of optical properties, dimensional stability, and/or mechanical properties (e.g., tensile strength, etc.) for specific applications.  
 	Regarding claims 9-10, one of ordinary skill in the art would have applied an additional adhesive layer between a heat-sealable layer and a barrier layer in the multilayer films of IWASAKI-JP ‘654 in order to improve interlayer adhesion and prevent delamination during usage, wherein the thickness of the additional adhesive layer between a heat-sealable layer and a barrier layer applied to the polyester films of IWASAKI-JP ‘654 is selected by one of ordinary skill in the art based on the specific composition of the adhesive layer and the specific compositions of the heat-sealable layer and barrier layers.
	Regarding claims 9-10, one of ordinary skill in the art would have selected the thickness of an additional adhesive layer between a heat-sealable layer and a barrier layer applied to the polyester films of IWASAKI-JP ‘654 depending on the specific composition of the adhesive layer and the specific compositions of the heat-sealable layer and barrier layers in order to improve interlayer adhesion and prevent delamination during usage. 

Claims 2-3, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	JP 2015-217654 (IWASAKI-JP ‘654), in view of IMAI ET AL (US 2013/0011663),
 	 	as applied to claim 1 above, 
 	and further in view of JORDAN ET AL (US 2014/0376091).
 	JORDAN ET AL discloses that it is well known in the art to utilize adhesive layers (e.g., thermoplastic, thermoset, heat-activated, heat-sealable, etc.) with typical thicknesses of 1-100 microns (e.g., but not limited to, 1-10 microns, etc.) in laminates used in optical applications. (paragraph 0039, 0078, etc.)
	Regarding claims 2-3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a heat-sealable layer of conventional thickness as suggested by JORDAN ET AL to the polyester films of IWASAKI-JP ‘654 in order to improve interlayer adhesion and prevent delamination during usage, wherein the thickness of the heat-sealable layer being selected based on the specific composition of the heat-sealable layer, the type of substrate (e.g., smooth, rough, composition, etc.) to which the multilayer film of IWASAKI-JP ‘654 will be applied.  Furthermore, it would be obvious to one of ordinary skill in the art to minimize the thickness of the heat-sealable layer in order to reduce material costs and/or weight, and/or to avoid undesirable optical interference.
	Regarding claims 9-10, one of ordinary skill in the art would have applied an additional adhesive layer of conventional thickness as suggested by JORDAN ET AL between a heat-sealable layer and a barrier layer in the multilayer films of IWASAKI-JP ‘654 in order to improve interlayer adhesion and prevent delamination during usage, wherein the thickness of the additional adhesive layer between a heat-sealable layer and a barrier layer applied to the polyester films of IWASAKI-JP ‘654 is selected by one of ordinary skill in the art based on the specific composition of the adhesive layer and the specific compositions of the heat-sealable layer and barrier layers.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	JP 2015-217654 (IWASAKI-JP ‘654), in view of IMAI ET AL (US 2013/0011663),
 	 	as applied to claim 1 above, 
 	and further in view of UTSUMI ET AL (US 5,139,737).
 	UTSUMI ET AL discloses that it is well known in the art to biaxially orient polyester films to have birefringence index values of 0.030 or more in order to produce polyester films with excellent productivity, thickness uniformity and/or mechanical properties (e.g., tensile strength, Young’s modulus, etc.) (line 9-26, col. 1; line 13-39, col. 3; line 1-4, 15-33, col. 4; etc.)
	Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient the polyester films of IWASAKI-JP ‘654 to have birefringence index values of 0.030 or more as suggested by UTSUMI ET AL in order to obtain the desired combination of optical properties, dimensional stability, and/or mechanical properties (e.g., tensile strength, etc.) for specific applications.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen (Vivian.chen@uspto.gov) whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 10, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787